ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                         )
                                                    )
Advanced System Management                          )   ASBCA No. 60645
 Solutions JV, LLC                                  )
                                                    )
Under Contract No. N00421-04-D-0058                 )

APPEARANCES FOR THE APPELLANT:                          Stephen J. McBrady, Esq.
                                                        Skye Mathieson, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Gregory T. Allen, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 September 2017



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60645, Appeal of Advanced System
Management Solutions JV, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals